


Exhibit 10.37

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

SECOND AMENDMENT TO THE
SATELLITE CAPACITY LEASE

 

This Second Amendment, effective as of March 13, 2008 (“Effective Date”) hereby
amends the Satellite Capacity Lease that was entered into by and between
COLORADO SATELLITE BROADCASTING, INC. a Colorado Corporation (“Network”) and
TRANSPONDER ENCRYPTION SERVICES CORPORATION (“TESC”) as of the 24th day of
October, 2006, as amended (collectively, the “Agreement”).  Except as otherwise
indicated herein, capitalized terms used in this Second Amendment shall have the
same meaning as set forth in the Agreement.

 

In consideration of the mutual covenants set forth herein, and for other
valuable consideration, the sufficiency of which is hereby acknowledged, Network
and TESC agree as fellows:

 

1.                                       Amendments to Agreement.  The following
provisions amend certain provisions set forth in the Agreement and shall govern
the parties’ relationship with respect to the Agreement.


 

Section 3.1.2 “Rent” is hereby amended by deleting the two references to [***]
in subsections (a) and (b) and replacing the same with [***].

 

Exhibit A “Programming Schedule” is hereby amended by deleting the second
numbered paragraph that currently states, “2. The [***] Channel which has an
[***] rating” and replacing such paragraph with, “2. The [***] Channel which has
an [***] rating.”

 

2.                                       All of the terms and conditions set
forth in the Agreement shall remain in full force and effect, except to the
extent that such terms and conditions are modified by or in conflict with the
provisions of this Second Amendment, in which case the provisions of this Second
Amendment shall prevail.  Subject to the foregoing, this Second Amendment and
the Agreement (including all other amendments, addenda, schedules and exhibits
thereto) shall be deemed one and the same document, and references in the
Agreement to the “Agreement” shall be deemed to refer to the Agreement as
amended by this Second Amendment


 

ACCEPTED AND AGREED:

 

TRANSPONDER ENCRYPTION

COLORADO SATELLITE

SERVICES CORPORATION

BROADCASTING, INC.

 

 

 

 

By:

/s/ Mark Jackson

 

By:

/s/ Ira Bahr

Name:

Mark Jackson

 

Name:

Ira Bahr

Title:

President ETC

 

Title:

COO

 

--------------------------------------------------------------------------------
